French, J.,
concurring in part and dissenting in part.
{¶ 55} I respectfully dissent from Part VI of the majority opinion, which addresses Doe’s allegations under the Ohio Corrupt Activities Act. I agree with the dissent that R.C. 2923.34(E), which allows claims to be brought “within five years after the unlawful conduct terminates,” does not prohibit Doe’s claims that the appellants engaged in corrupt activities, apart from the sexual abuse, until 2002. However, I agree with the appellants that Doe has not pleaded those corrupt activities with particularity sufficient to survive a motion to dismiss under Civ.R. 12(B)(6), and for that reason, the corrupt-activities claims should be dismissed. See Manogg v. Spangler (Apr. 19,1994), Licking App. No. 93 CA106, 1994 WL 167933; Universal Coach, Inc. v. New York City Transit Auth., Inc. (1993), 90 Ohio App.3d 284, 291, 629 N.E.2d 28. In all other respects, I concur in the majority opinion.